UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54536 PREFERRED RESTAURANT BRANDS, INC. (Exact name of registrant as specified in its charter) Florida 80-0608195 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) c/o KCI Investments, LLC 4033 South Dean Martin Drive; Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702) 834-7101 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes x No As of August 20,2015 issuer had46,739,366 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1: Financial Statements 4 NOTE 1—ORGANIZATION AND NATURE OF BUSINESS 7 NOTE 2—GOING CONCERN 7 NOTE 3—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 8 NOTE 4—PROPERTY AND EQUIPMENT 9 NOTE 5—ASSET SALES AND PURCHASES 10 NOTE 6—INTANGIBLE ASSETS 10 NOTE 7—RELATED PARTY TRANSACTIONS 11 NOTE 8—DEBT 12 NOTE 9—CONVERTIBLE NOTES PAYABLE 13 NOTE 10—DERIVATIVE LIABILITY 13 NOTE 11—CLASS B MEMBERSHIP UNITS 14 NOTE 12—STOCKHOLDERS’ DEFICIT 15 NOTE 13—STOCK OPTIONS AND WARRANTS 16 NOTE 14—SUBSEQUENT EVENTS 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 FORWARD LOOKING INFORMATION 18 OVERVIEW 19 Item3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to implement our business plan and generate revenues, economic, political and market conditions and fluctuations, government and industry regulation, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION Item 1:Financial Statements PREFERRED RESTAURANT BRANDS, INC. AND SUBSIDIARIES (FORMERLY DIXIE FOODS INTERNATIONAL, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS May 31, August 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Other receivables - Food inventory Prepaid expenses Debt issuance costs, net - Total Current Assets Prepaid franchise and territory rights fees, net Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Deferred revenue Loans payable - - Related party notes payable - Short-term notes payable, net of discounts Short-term convertible notes payable Derivative liability - Total Current Liabilities Long-term notes payable Long-term convertible notes payable TOTAL LIABILITIES Class B membership units, no par value, 8 units authorized, 7 and 2 units issued and outstanding, respectively STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value, 14,999,999 shares authorized, no shares issued and outstanding - - Series Class B preferred stock, $0.001 par value, 1 share authorized, 1 and -0- shares issued and outstanding, respectively - Common stock, $0.001 par value, 150,000,000 shares authorized, 46,339,366 and 42,570,975 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 PREFERRED RESTAURANT BRANDS, INC. AND SUBSIDIARIES (FORMERLY DIXIE FOODS INTERNATIONAL, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended May 31, Nine Months Ended May 31, REVENUE $ OPERATING EXPENSES: Restaurant operating costs: Food, beverage and packaging Labor and related Occupancy Other restaurant operating Total Restaurant Operating Expenses Income (Loss) from Restaurant Operations ) General and administrative Depreciation and amortization Pre-opening costs Total LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Loss on sale of assets - - ) - Interest expense ) Derivative gain (expense) - Other income (expense) ) ) TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 PREFERRED RESTAURANT BRANDS, INC. AND SUBSIDIARIES (FORMERLY DIXIE FOODS INTERNATIONAL, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile change in net loss to net cash used in operating activities: Depreciation and amortization Loss on sale of assets - Expenses paid on behalf of the Company by related parties - Fair value of warrants issued for interest expense on debt - Amortization of debt discounts and debt issuance costs Change in derivative liability ) Services credited for exercise of warrants and stock options - ) Stock issued in connection with execution of notes payable - Stock and warrants granted for loan modifications - Vesting of stock options granted Common stock issued for services - Changes in operating assets and liabilities: Accounts and other receivables, net ) ) Food inventory ) Deposits and prepaid expenses ) ) Debt issuance costs ) - Accounts payable and accrued liabilities Deferred revenue ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Cash paid for territory and franchise rights ) ) Cash paid for asset acquisition ) ) Cash received in asset sales - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from related party notes payable Proceeds from notes payable Repayments on notes payable ) ) Proceeds from convertible notes payable - Repayments on convertible notes payable ) - Proceeds from Class B membership units issued for cash NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $
